304 S.W.3d 295 (2010)
Gary D. LYNN, Respondent,
v.
DIRECTOR OF REVENUE, Appellant.
No. WD 70826.
Missouri Court of Appeals, Western District.
March 9, 2010.
James A. Chenault III, Jefferson City, MO, for appellant.
Scott C. Hamilton, Lexington, MO, for respondent.
Before Division Four: THOMAS H. NEWTON, Chief Judge, LISA WHITE HARDWICK, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Director of Revenue ("Director") appeals the trial court's judgment setting aside the revocation of Gary Lynn's driving privileges. Director contends that the trial court erred in setting aside the revocation of Lynn's driving privileges on the grounds that he was not given twenty minutes to attempt to contact an attorney after the Implied Consent Law was read as required by section 577.041.1, RSMo Cum.Supp.2009. Director contends Lynn did not trigger the twenty-minute rule as he did not request to speak to a lawyer after the Implied Consent Law was read. We affirm. Rule 84.16(b).